Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the sheet member is provided on only one side of the plurality of electric wires, and wherein the plurality of electric wires are arranged on the sheet member such that portions of each of the plurality of electric wires are provided and attached separately from one another to the sheet member allowing the sheet member to be installed on the roof liner with the plurality of electric wires pre-secured on the sheet member, and wherein the sheet member has flexibility..” Therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed November 24, 2020, with respect to claim 1 has been fully considered and are persuasive.  The applicant argues “First, Matsuki does not teach a sheeted harness, as recited in Applicant's claim 1. The alleged sheeted harness 54 in Matsuki is simply "[a] wire harness 54 which is constituted by a bundle of low voltage conductors insulated with vinyl coatings..." See Matsuki at Col. 5, Lines7, 35-37 (emphasis added). Additionally, the alleged sheet member is merely adhesive tape 56 that is utilized to secure the wire harness 54 to the alleged roof liner 16. See Matsuki at Col. 5, Lines 37-43. Thus, in Matsuki, the alleged sheet member is tape 56 that is taped to the roof liner 16 to contain a wire harness 54. See Id. Unlike Matsuki, the sheet harness of Applicant's claimed invention is installed on the roof liner with the electric wires pre-secured to the sheet member - allowing the sheet harness to be transported with the wires attached to the sheet member. Therefore, Matsuki does not disclose "wherein the plurality of electric wires are arranged on the sheet member such that portions of each of the plurality of electric wires are provided and attached separately from one another to the sheet member allowing the sheet member to be installed on the roof liner with the plurality of electric wires pre-secured on the sheet member," as recited in Applicant's claim 1. (emphasis added).  Further, the alleged wire harness in Matsuki is merely placed in the depression 52 and then the tape 56 is applied. See Matsuki at Col. 5, Lines 37-43 ("A wire harness 54...is mounted at least partially in the depression 52. The wire harness 54 may be secured to the liner 16 by means of a pressure-sensitive adhesive tape 56 applied to the outer face of the liner 16 and in part to the outer end of the wire harness 54...") (emphasis added).  In this respect, Matsuki is not at all relevant in that it does not disclose a wire harness with a sheet member to which the wires are separately provided and attached, and which can be transported and easily installed on the roof liner, as in the present invention. See Applicant's Specification at para. [0005] and [0019].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   
/William H. Mayo III/Primary Examiner, Art Unit 2847